Citation Nr: 0734434	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-12 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for 
schizophrenia.

The veteran's reopened schizophrenia claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an April 1978 rating action, the RO denied service 
connection for schizophrenia; the veteran was provided notice 
of the decision and of his appellate rights, did not appeal 
the determination, and the decision became final.

2.  The evidence received since the April 1978 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's schizophrenia claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1978 decision that denied 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 2002) (formerly 38 U.S.C.A § 4005 (1976)); 
38 C.F.R. §§ 3.160(d), 19.118, 19.153 (1978).

2.  Evidence received since the April 1978 rating decision is 
new and material; the claim of entitlement to service 
connection for an acquired psychiatric disorder, diagnosed as 
schizophrenia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim for a 
psychiatric disorder and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

In an April 1978 rating decision, the RO noted that the 
service medical records were silent for complaint or 
treatment of psychiatric disability and denied service 
connection for schizophrenia on the basis that the disease 
"was not shown by the evidence of record."  The evidence of 
record at the time of the April 1978 rating decision 
consisted of the service medical records; post-service 
medical records and reports, dated from 1977 to 1978; and 
statements of the veteran.  The post-service records 
disclosed that the veteran was convicted of murdering his 
spouse in February 1973, was diagnosed as having 
schizophrenia, and was incarcerated.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the April 1978 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C.A § 4005 (1976)); 38 C.F.R. 
§§ 3.160(d), 19.118, 19.153 (1978).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Here, in a September 1978 rating decision, based on its 
receipt of additional evidence, the RO granted entitlement to 
service connection for treatment purposes only under 
38 U.S.C.A. § 602 (West 1976) (now codified at 38 U.S.C.A. 
§ 1702 West (2002)) on the basis that the evidence showed 
that the veteran was diagnosed as having a psychosis within 
two years of his discharge.  

Because the September 1978 rating decision relates only to 
whether service connection was warranted for treatment 
purposes, as opposed to for VA compensation purposes, and was 
not unfavorable, the September 1978 rating decision is not 
relevant to the Board's new and material analysis.

Evidence associated with the claims folder since the RO's 
April 1978 rating decision consists of medical records, dated 
from 1972 to 2003, and statements and written argument 
submitted by or on behalf of the veteran.  

The veteran essentially asserts that service connection is 
warranted for schizophrenia because he developed the disease 
during service or within his first post-service year.  In 
support, he states that he had psychiatric problems during 
service that he did not report.  The veteran also notes that 
he began manifesting psychiatric symptoms within one year of 
his discharge and that he was diagnosed as having 
schizophrenia within two years of his separation from 
service.  Further, he points out that he continues to be 
diagnosed as having schizophrenia.

Of particular significance are December 1972 hospitalization 
records indicating that the veteran received inpatient care 
from December 2 to December 9, 1972, approximately eight 
months after his service separation.  While pre-dating the 
April 1978 decision, it does not appear that they were 
associated with the claims file until June 1978.

These records reflect that the veteran was described as 
acting "rather childishly," was apprehensive and at times 
crying, that he expressed a fear that he was going to die and 
that he was given Thorazine four times a day "with 
satisfactory results."  The psychiatrist stated that there 
was "no definite evidence of a psychotic disorder."  
Instead, the psychiatrist diagnosed the veteran as having 
"psychoneurotic reaction (dissociative state)" and opined 
that he was a candidate for long-term psychiatric therapy.  

Further, the medical evidence, dated since 1973 but not 
associated with the claims file until after the April 1978 
decision, consistently reflects that the veteran has been 
diagnosed as having chronic schizophrenia.  In light of the 
veteran's statements and the medical evidence showing 
treatment for psychiatric disability since December 1972, the 
Boards finds that the evidence raises a reasonable 
possibility of substantiating his claim.  As such, the 
evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for schizophrenia has been presented; to 
this extent, the appeal is granted.


REMAND

As noted above, the veteran was diagnosed as having 
"psychoneurotic reaction (dissociative state)" 
approximately eight months after his discharge from active 
duty and schizophrenia within two years of separation from 
service.  Further, treatment and evaluation records and 
reports show that the veteran reported having psychiatric 
symptoms during and shortly after service, and because of 
these symptoms, he murdered his wife in February 1973, just 
ten months following his discharge.  The veteran has since 
been incarcerated and has been evaluated on numerous 
occasions and consistently diagnosed as having schizophrenia.  

To date, VA has neither afforded the veteran a VA psychiatric 
examination or solicited a medical opinion as to whether it 
is at least as likely as not that his schizophrenia had its 
onset during service or within his first post-service year.  
Under the circumstances, the Board finds VA must obtain 
medical evidence addressing this question because doing so is 
necessary to adjudicate his appeal.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In reaching this conclusion, the Board is cognizant that, at 
last report, the veteran was incarcerated.  The Board points 
out, however, that the United States Court of Appeals for 
Veterans Claims (Court) has long held that incarcerated 
veterans are entitled to the same care and consideration 
given to their fellow veterans.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 
(1991)).  Further, the Court has cautioned "those who 
adjudicate claims of incarcerated veterans to be certain that 
they tailor their assistance to the peculiar circumstances of 
confinement."  Id.  

As such, on remand, the RO should determine whether the 
veteran continues to be incarcerated.  Thereafter, the RO 
must either afford him a formal VA psychiatric examination, 
or if that is not possible, coordinate efforts with the 
correctional facility to accommodate the veteran by arranging 
for an examination to be conducted at the correctional 
facility at which he is incarcerated to determine whether it 
is at least as likely as not that his schizophrenia is 
related to service.  

If the veteran remains incarcerated and if it is not possible 
to have him examined at the prison facility, depending on 
when he is scheduled to be released, in light of Bolton and 
Wood, the Board concludes that a VA examiner should review 
the veteran's medical records and opine as to whether it is 
at least as likely as not that his schizophrenia developed 
within service or within one year of his discharge.  

As a final point, the Board notes that the veteran's VA Form 
21-22 reflects that he selected Vietnam Era Veterans 
Association to represent in this matter.  The Board observes, 
however, that at points in this appeal documents have been 
sent to and received from Vietnam Veterans of America.  On 
remand, the RO must process this case consistent with his 
power of attorney in favor of Vietnam Era Veterans 
Association.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any pertinent 
outstanding records, if possible, the 
RO should afford the veteran an 
appropriate examination.  The claims 
folder should be made available and 
reviewed by the examiner.  The examiner 
is asked to render an opinion as to 
whether it is at least as likely as not 
that the veteran's psychiatric disorder 
had its onset during service or within 
one year of his discharge, i.e., April 
1973.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

If the veteran remains incarcerated and 
it is not possible to afford him a VA 
psychiatric examination, the RO should 
contact the correctional facility and 
request that a physician, preferably a 
psychiatrist, at the correctional 
facility perform the above examination.  
The RO should arrange for the veteran's 
claims folder to be reviewed by that 
physician.  After his or her review, 
the examiner should opine as to whether 
it is at least as likely as not that 
the veteran's schizophrenia had its 
onset during service or within one year 
of his discharge, i.e., April 1973.  
The rationale for any opinion expressed 
should be provided in a legible report.  

If the veteran remains incarcerated and 
a physician at the correctional 
facility is unwilling or unable to 
perform the above examination, the RO 
should arrange for the veteran's claims 
folder to be reviewed by an appropriate 
VA psychiatrist.  After his or her 
review, the psychiatrist should opine 
as to whether it is at least as likely 
as not that the veteran's schizophrenia 
had its onset during service or within 
one year of his discharge, i.e., April 
1973.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

2.  Thereafter, the RO should 
adjudicate the veteran's reopened 
psychiatric claim on a de novo basis.  
If the benefit sought on appeal is not 
granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative, Vietnam Era Veterans 
Association, an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


